         Case 2:20-cv-02647-GJP Document 12 Filed 10/06/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ILLIA KORNEA,
                       Plaintiff,

        v.                                                 CIVIL ACTION
                                                           NO. 20-2647
 FANNIE MAE, FEDERAL NATIONAL
 MORTGAGE ASSN., J. P. MORGAN
 CHASE BANK, and DOES 1-10,
                  Defendants.


PAPPERT, J.                                                          October 6, 2020

                                    MEMORANDUM

      Illia Kornea asserts claims regarding the alleged failure to disclose information

about his mortgage. Defendants Federal National Mortgage Association (“Fannie

Mae”) s/h/a “Fannie Mae, Federal National Mortgage Assn.” and JPMorgan Chase

Bank, N.A. (“Chase”) s/h/a “J. P. Morgan Chase Bank” move to dismiss his Amended

Complaint. (ECF 2.) The Court grants their motion.

                                            I

      Kornea, who is self-represented, alleges that he received a letter from Chase, his

mortgage loan servicer, in June 2012 explaining that the loan for his property at 6314

Fernwood Avenue, Bensalem, Pennsylvania 19020 had been “sold into a public security

managed by Fannie Mae” and Chase was “authorized by the security to handle any

related concerns” on its behalf. (Am. Compl., ECF 1-3, at ¶ 7; see also id., Ex. LS-1,

ECF 1-3, at 16.) The letter provided the investor’s address, but not its name. (Id. at

¶ 7.) Almost seven years later, in May 2019, Kornea called Fannie Mae seeking the

actual loan holder’s identity and was told the information could not be given to him

over the phone. (Id. at ¶ 13.) He then sent a registered letter to Fannie Mae
           Case 2:20-cv-02647-GJP Document 12 Filed 10/06/20 Page 2 of 5




requesting his loan owner’s name, address and phone number. (Id.) Fannie Mae did

not respond. (Id.) He sent a second registered letter seeking the same information.

(Id. at ¶ 14.) Fannie Mae did not respond. (Id.) Kornea also sent a letter to Chase

asking for the same information. (Id. at ¶ 15.) In a letter response, Chase stated that

Kornea’s loan could “be transferred between investors over its life, but the current

investor [wa]s: Fannie Mae.” (Id.)

       In October 2019, Kornea sued Fannie Mae in state court, asserting a single claim

under Section 1641 of the Truth in Lending Act (“TILA”), 15 U.S.C. § 1641. (See

Compl., ECF 1-1.) The state court sustained Fannie Mae’s preliminary objections,

dismissed his claim as time barred, struck his punitive damages claim and granted

leave to file an Amended Complaint. (See ECF 2-4.) Kornea filed an Amended

Complaint, adding Chase as a Defendant, and Chase removed the action to this Court.

(ECF 1.)

       In Count I of his Amended Complaint, Kornea claims Fannie Mae is withholding

loan information to which he is entitled and asserts a right to know “the party who first

received his loan from his original lender, what they did with it and [to] who or what

they transferred legal interest . . . .” (Am. Compl. at ¶ 18 (emphasis omitted.) He

contends this right “is a justifiable cause of action” against Fannie Mae,” but omits any

references to TILA. (Id. at ¶¶ 17-22.) Instead, he asserts that “[i]f the Court is aware

of [a] statute applicable to this situation it is [the Court’s] duty to so apply it in the

interests of [j]ustice to” him. (Id. at ¶ 19.) In Count II, Kornea asserts a TILA claim

against Chase for its alleged failure to disclose the true owner of his mortgage. (See id.

at ¶¶ 27-28, citing 15 U.S.C. § 1641.) He seeks to compel Fannie Mae and Chase to




                                               2
         Case 2:20-cv-02647-GJP Document 12 Filed 10/06/20 Page 3 of 5




disclose the allegedly withheld information and to “be made whole” for “the loss brought

on by” their actions. (Id. at ¶¶ 22, 31.)

                                               II

       To satisfy Rule 12(b)(6) of the Federal Rules of Civil Procedure, Kornea’s

Amended Complaint “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when the facts pled “allow[ ] the court to draw the reasonable

inference that [a] defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’ –

‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       When the Amended Complaint includes well-pleaded factual allegations, the

Court “should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” See Connelly v. Lane Const. Corp., 809 F.3d 780, 787

(3d Cir. 2016) (quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth

attaches only to those allegations for which there is sufficient factual matter to render

them plausible on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347

(3d Cir. 2016) (internal quotation and citation omitted). This plausibility determination

is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. (quoting Connelly, 809 F.3d at 786-87).

                                              III

       Kornea complains that Fannie Mae failed to provide him with required




                                               3
         Case 2:20-cv-02647-GJP Document 12 Filed 10/06/20 Page 4 of 5




information regarding the transfer of his mortgage but does not direct the Court to any

statutory or common law basis for his claim. Notwithstanding his assertion that he

“has brought no action against Fannie Mae under [TILA],” (Pl.’s Rebuttal Mem., ECF

10, at 1), the statute remains the only avenue for his claim. TILA requires creditors

who are new owners or assignees of mortgage debt to notify borrowers of the ownership

transfer in writing. See 15 U.S.C. § 1641(g) and § 1641(f)(2). However, claims pursuant

to Section 1641 are subject to a one-year statute of limitations. See 15 U.S.C. § 1640(e).

Kornea learned about the sale of his mortgage into a Fannie Mae-managed public

security on June 19, 2012. (Am. Compl. ¶ 7.) He sued Fannie Mae seven years later.

(Compl.) Nothing in the Amended Complaint alters the state court’s determination

that Kornea’s claim against Fannie Mae is barred by TILA’s one-year statute of

limitations. He cannot avoid the conclusion that he does not have a timely claim

against Fannie Mae simply by removing references to TILA. The Court must apply

“the applicable law, irrespective of whether a pro se litigant has mentioned it by name.”

Holley v. Dep't of Veteran Affairs, 165 F.3d 244, 247-48 (3d Cir. 1999). Any amendment

would be futile.

                                            IV

       Count II of Kornea’s Amended Complaint relies on the language of TILA Section

1641(f)(2), which imposes a disclosure obligation on loan servicers who have been

assigned loan obligations solely for administrative convenience. (Am. Compl. ¶ 23.) See

15 U.S.C. § 1641(f)(2); see also Marais v. Chase Home Fin. LLC, 736 F.3d 711, 719 (6th

Cir. 2013) (“TILA expressly exempts servicers from liability unless the servicer was also

a creditor or a creditor’s assignee.”). Cf., Hartman v. Deutsche Bank Nat’l Tr. Co., No.




                                            4
         Case 2:20-cv-02647-GJP Document 12 Filed 10/06/20 Page 5 of 5




07-5407, 2008 WL 2996515, at *2 (E.D. Pa. Aug. 1, 2008) (“TILA provides that a

servicer . . . cannot be liable as an assignee unless it ‘is or was the owner of the

obligation.’”) (quoting 15 U.S.C. § 1641(f)(1)). However, Kornea alleges only that Chase

is the servicer of his loan, and not a servicer-assignee. (Am. Compl. ¶¶ 7, 24.) He has

not alleged enough facts to show that Chase had any obligation to provide the

information Section 1641(f)(2) requires. And, even if he had, Chase met TILA’s

obligations in its June 3, 2019 letter responding to Kornea’s request for information by

providing “the name, address, and telephone number of the owner of the obligation or

the master servicer of the obligation.” 15 U.S.C. § 1641(f)(2). (See Pl.’s Am. Compl., Ex.

CLR, ECF 1-3 at 26.) Kornea fails to state a claim against Chase and amendment of

his claim against it would be futile.

       An appropriate Order follows.

                                                  BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                  ______________________
                                                  GERALD J. PAPPERT, J.




                                              5
